Exhibit 10.1

CONCHO RESOURCES INC.

2006 STOCK INCENTIVE PLAN

(As Amended and Restated Effective as of April 19, 2012)

PERFORMANCE UNIT AWARD AGREEMENT

[                    , 20    ]

To: _______________________________

Concho Resources Inc., a Delaware corporation (the “Company”), is pleased to
grant you an award (the “Award”) consisting of an aggregate of             
performance units (each, a “Performance Unit”) that have a performance period
beginning on [            , 20    ] through [            , 20    ] (the
“Performance Period”). The Award is subject to your acceptance of and agreement
to all the applicable terms, conditions and restrictions described in this
Performance Unit Award Agreement (this “Agreement”) and the Concho Resources
Inc. 2006 Stock Incentive Plan (as amended and restated effective as of
April 19, 2012, and as such plan may be amended or restated thereafter from time
to time, the “Plan”). A copy of the Plan is available upon request. To the
extent that any provision of this Agreement conflicts with the expressly
applicable terms of the Plan, you acknowledge and agree that those terms of the
Plan shall control and, if necessary, the applicable provisions of this
Agreement shall be deemed amended so as to carry out the purpose and intent of
the Plan. Terms that have their initial letters capitalized, but that are not
otherwise defined in this Agreement, shall have the meanings given to them in
the Plan in effect as of the date of this Agreement. The Performance Units
contemplated herein are granted as Performance Awards under the Plan and are
subject to the award limitations applicable to awards denominated in shares of
the Company’s common stock (the “Common Stock”) that are set forth in Paragraph
V(a) of the Plan.

This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Performance Units. By accepting this Agreement, you agree to
be bound by all of the terms hereof.

1. Overview of Performance Units.

(a) Performance Units Generally. Each Performance Unit represents a contractual
right to receive one share of Common Stock, subject to the terms and conditions
of this Agreement; provided that, based on the achievement of the performance
objective outlined in Section 2 hereof (the “Performance Objective”), the number
of shares of Common Stock that may be deliverable hereunder in respect of the
Performance Units may range from 0% to 300% of the number of Performance Units
stated in the preamble to this Agreement (such stated number of Performance
Units hereafter called the “Initial Performance Units”). Your right to receive
Common Stock in respect of Performance Units is generally contingent, in whole
or in part, upon (i) the achievement of the Performance Objective and
(ii) except as provided in Section 4(a) or Section 5 hereof, your continued
employment with the Company through the end of the Performance Period.



--------------------------------------------------------------------------------

(b) Dividend Equivalents. With respect to each outstanding Performance Unit, the
Company shall credit a book entry account with an amount equal to the amount of
any cash dividend paid during the Performance Period on one share of Common
Stock. The amount credited to such book entry account shall be payable to you at
the same time or times, and subject to the same terms and conditions as are
applicable to, your Performance Units; provided that, if more than the Initial
Performance Units shall become payable in accordance with this Agreement, then
the maximum amount payable in respect of such dividend equivalents shall be the
amount credited to your book entry account. Dividends and distributions payable
on Common Stock other than in cash shall have a value equal to the amount of
such dividends reported by the issuer to its shareholders for purposes of
Federal income taxation and will be addressed in accordance with Section 9
hereof.

2. Performance Objective. The Performance Objective with respect to the Initial
Performance Units is based on both (a) the Total Shareholder Return achieved by
the Company relative to the Peer Companies (as defined below) for the
Performance Period (the “Relative Total Shareholder Return”) and (b) the
absolute annualized Total Shareholder Return achieved by the Company for the
Performance Period (the “Absolute Total Shareholder Return”). “Total Shareholder
Return” shall mean, as to the Company and each of the Peer Companies, the
percentage rate of return shareholders receive through stock price changes and
the receipt of cash dividends paid over the Performance Period, determined in
accordance with the following formula: (Closing Value minus Initial Value plus
Cash Dividends) divided by Initial Value, where:

Closing Value means the average of the closing stock prices of the Company or
such Peer Company, as applicable, on each trading day during the period
beginning on the first day of the calendar month in which the last day of the
Performance Period occurs and ending on the last day of the Performance Period;
provided, however, that if a Peer Company ceases to have a class of common
equity securities listed to trade under Section 12(b) or Section 12(g) of the
Exchange Act during the Performance Period (determined after any applicable
adjustment by the Committee pursuant to Section 9 hereof), then the Total
Shareholder Return for such Peer Company shall be determined by the Committee as
provided in the preceding provisions of this sentence but, from and after the
date of such cessation, the price per share of such Peer Company’s common stock
shall be deemed to be equal to the price per share of such common stock
immediately prior to such cessation increased by the interest that would be
earned on such amount if it were invested in U.S. Treasury securities of
approximate equal duration to the portion of the Performance Period remaining
after such cessation. Notwithstanding the foregoing, if Total Shareholder Return
for the Company is required to be determined for purposes of Section 5(a)
hereof, then the Closing Value with respect to the Company shall mean the fair
market value (as determined in good faith by the Committee) of the consideration
received by the stockholders of the Company with respect to each share of Common
Stock as of the effective time of the Change of Control (as defined in
Section 5(e) hereof); provided, however, that if such Change of Control is
effected in a manner that does not result in the stockholders of the Company
receiving consideration in exchange for their Common Stock, then such Closing
Value shall mean the Fair Market Value on the Change of Control Date (as defined
in Section 5 hereof).

 

2



--------------------------------------------------------------------------------

Initial Value means the average of the closing stock prices of the Company or
such Peer Company, as applicable, on each trading day in the calendar month
immediately preceding the first day of the Performance Period. The Initial Value
of the Common Stock to be used to determine the Company’s Total Shareholder
Return over the Performance Period is $            per share.

Cash Dividends means the aggregate amount of cash dividends per share paid over
the Performance Period by the Company or such Peer Company, as applicable.

Achievement with respect to the portion of the Performance Objective that is
based on Relative Total Shareholder Return shall be determined by the Committee
based on the Company’s relative ranking in respect of the Performance Period
with regard to Total Shareholder Return as compared to Total Shareholder Return
of the Peer Companies, and shall be a percentage determined in accordance with
the table set forth in Appendix A hereto. A company shall be a “Peer Company” if
it is one of the companies listed on Appendix A hereto. Achievement with respect
to the portion of the Performance Objective that is based on Absolute Total
Shareholder Return shall be determined by the Committee based on the Company’s
annualized Total Shareholder Return achieved over the Performance Period, and
shall be a percentage determined in accordance with the provisions set forth in
Appendix A hereto. As soon as administratively practicable following the end of
the Performance Period (but in no event later than the 15th day of the third
calendar month following the calendar month in which the Performance Period
ends), the Committee shall certify whether and to the extent that the
Performance Objective has been achieved and will determine the number of
Performance Units, if any, determined to be earned for the Performance Period
(which number of Performance Units shall equal the product of the Initial
Performance Units (subject to adjustment as set forth in Section 9 hereof)
multiplied by the percentage determined with respect to Relative Total
Shareholder Return pursuant to the table set forth in Appendix A hereto
multiplied by the percentage determined with respect to Absolute Total
Shareholder Return in accordance with the provisions set forth in Appendix A
hereto). The number of Performance Units, if any, determined by the Committee to
be earned pursuant to the preceding provisions of this Section 2 shall be
referred to as the “Earned Performance Units.”

3. Conversion of Performance Units; Delivery of Common Stock with respect to
Performance Units. Unless an earlier date applies pursuant to Section 5(c)
hereof, payment in respect of Earned Performance Units shall be made not later
than the 15th day of the third calendar month following the calendar month in
which the Performance Period ends. All payments in respect of Earned Performance
Units shall be made in freely transferable shares of Common Stock. Neither this
Section 3 nor any action taken pursuant to or in accordance with this Section 3
shall be construed to create a trust of any kind. Any shares of Common Stock
issued to you pursuant to this Agreement in settlement of Earned Performance
Units shall be in book entry form registered in your name. Any fractional Earned
Performance Units shall be rounded up to the nearest whole share of Common
Stock.

 

3



--------------------------------------------------------------------------------

4. Termination of Employment.

(a) Death, Disability or Retirement. In the event that your employment with the
Company terminates during the Performance Period due to your death, your
Disability (as defined below), or your retirement at or after having attained
age 65, then you shall be deemed to have earned, as of the end of the
Performance Period, that number of Performance Units equal to the product of
(i) and (ii), where:

 

  (i) equals the number of Earned Performance Units that you would have earned
in accordance with Section 2 hereof had you remained employed through the end of
the Performance Period; and

 

  (ii) equals a fraction (the “Pro-Ration Fraction”), (A) the numerator of which
is the number of full months (counting the month in which your termination of
employment occurs as a full month) during the Performance Period during which
you were employed by the Company and (B) the denominator of which is [36];
provided, however, that in the event that your employment with the Company
terminates during the Performance Period due to your death or Disability, the
Pre-Ration Fraction shall equal one.

Any portion of the Performance Units that cannot become earned and payable in
accordance with the preceding sentence shall terminate and automatically be
cancelled as of the date of your termination of employment. Any portion of your
Performance Units that is eligible to be earned pursuant to first sentence of
this subparagraph (a), but is not earned as of the end of the Performance
Period, shall terminate and be canceled upon the expiration of the Performance
Period. Distribution of shares of Common Stock in respect of the Performance
Units determined to be earned by reason of this Section 4(a) shall be made at
the time provided in Section 3 hereof.

(b) Other Termination of Employment. Unless otherwise determined by the
Committee at or after grant, in the event that your employment with the Company
terminates prior to the end of the Performance Period for any reason other than
those listed in Section 4(a) hereof, all of your Performance Units shall
terminate and automatically be canceled upon such termination of employment.

(c) Definition of Disability. As used in this Agreement, the term “Disability”
shall mean that as a result of your incapacity due to physical or mental
illness, you shall have been absent from the full-time performance of your
duties for six consecutive months, and you shall not have returned to full-time
performance of your duties within 30 days after written notice of termination is
given to you by the Company (provided, however, that such notice may not be
given prior to 30 days before the expiration of such six-month period).

(d) Termination of Employment. For all purposes of this Agreement, you will be
considered to have terminated from employment with the Company when you incur a
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code and applicable administrative guidance thereunder; provided, however, that
whether such a separation from service has occurred shall be determined based
upon a reasonably anticipated permanent reduction in the level of bona fide
services to be performed to no more than 49% of the average level of bona fide
services provided in the immediately preceding 36 months.

 

4



--------------------------------------------------------------------------------

5. Change of Control. Notwithstanding the provisions of Section 1 through
Section 4 hereof or the terms of any Employment Agreement between you and the
Company or any Affiliate, if you have been continuously employed from the grant
date specified above until the date that a Change of Control (as defined below)
occurs (the “Change of Control Date”), then upon the occurrence of a Change of
Control your rights in respect of the Performance Units shall be determined as
provided in Section 5(a) hereof. If your employment shall have terminated prior
to the Change of Control Date, but at least some of your Performance Units
remain outstanding pursuant to Section 4(a) hereof, then your rights in respect
of your outstanding Performance Units shall be determined as provided in
Section 5(b) hereof.

(a) Continuous Employment. If a Change of Control occurs and your employment has
not terminated prior to the Change of Control Date, then you will be issued a
number of shares of Common Stock equal to the number of Performance Units that
would have become Earned Performance Units in accordance with the provisions of
Section 2 hereof assuming that:

 

  (i) the Performance Period ended on the Change of Control Date; and

 

  (ii) the determination of whether, and to what extent, the Performance
Objective is achieved is based on actual performance against the stated
performance criteria through the Change of Control Date.

(b) Prior Termination of Employment. If your employment terminated prior to the
Change of Control Date, but some or all of your Performance Units are still
outstanding on such date pursuant to Section 4(a) hereof, then you shall receive
a number of shares of Common Stock equal to the product of (i) the number of
shares of Common Stock that would have been issued to you determined as though
Section 5(a) hereof was applicable to you, times (ii) the Pro-Ration Fraction.

(c) Time and Form of Payment. Any shares of Common Stock issuable pursuant to
this Section 5 shall be issued immediately following (and not later than five
business days after) the Change of Control Date and shall be fully earned and
freely transferable as of the Change of Control Date. Notwithstanding anything
else contained in this Section 5 to the contrary (other than Section 5(d)), if
the Change of Control involves a merger, reclassification or other
reorganization or business combination pursuant to which the Common Stock is
exchanged for or converted to stock of the surviving or continuing corporation
in such transaction, the successor or continuing entity to the Company or the
direct or indirect parent of the Company (collectively, the “Successor
Corporation”), then you shall receive, instead of each share of Common Stock
otherwise deliverable hereunder, the same consideration (whether stock, cash or
other property) payable or distributable in such transaction in respect of a
share of Common Stock. Any property distributed pursuant to this Section 5(c),
whether in shares of the Successor Corporation or otherwise, shall in all cases
be freely transferable without any restriction (other than any such restriction
that may be imposed by applicable law), and any securities issued hereunder
shall be registered to trade under the Exchange Act, and shall have been
registered under the Securities Act of 1933, as amended (the “Securities Act”).

(d) Alternative Form of Payment. Notwithstanding anything else contained in this
Section 5 to the contrary, the Committee may elect, at its sole discretion by
resolution adopted prior to the Change of Control Date, to have the Company
satisfy your rights in respect of the Performance Units (as determined pursuant
to the foregoing provisions of this Section 5), in

 

5



--------------------------------------------------------------------------------

whole or in part, by having the Company make a cash payment to you within five
business days of the Change of Control Date in respect of all such Performance
Units or such portion of such Performance Units as the Committee shall
determine. Any cash payment for any Performance Unit shall be equal to the Fair
Market Value of the number of shares of Common Stock into which it would
convert, determined on the Change of Control Date.

(e) Definition of Change of Control. As used in this Agreement, the term “Change
of Control” shall mean:

(i) a merger of the Company with another entity, a consolidation involving the
Company, or the sale of all or substantially all of the assets of the Company to
another entity if, in any such case, (1) the holders of equity securities of the
Company immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 50% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
entity in substantially the same proportions that they owned the equity
securities of the Company immediately prior to such transaction or event or
(2) the persons who were members of the Board immediately prior to such
transaction or event shall not constitute at least a majority of the board of
directors of the resulting entity immediately after such transaction or event;

(ii) the dissolution or liquidation of the Company;

(iii) when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Exchange Act, acquires or gains ownership or control
(including, without limitation, power to vote) of more than 50% of the combined
voting power of the outstanding securities of the Company; or

(iv) individuals, who, as of the grant date specified above, constitute members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to such grant date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered for purposes of this definition as though such individual was a
member of the Incumbent Board, but excluding, for these purposes, any such
individual whose initial assumption of office as a director occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of any individual, entity or group other than the
Board.

For purposes of the preceding sentence, (1) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (2) subsequent to the consummation of a merger or consolidation that
does not constitute a Change of Control, the term “Company” shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.

 

6



--------------------------------------------------------------------------------

6. Clawback and Forfeiture under Certain Circumstances. Notwithstanding any
provisions in this Agreement to the contrary, any portion of the payments and
benefits provided under this Agreement or the sale of shares of Common Stock
shall be subject to a clawback to the extent necessary to comply with applicable
law including, without limitation, the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act or any Securities and Exchange
Commission rule. In addition, notwithstanding any provisions herein to the
contrary, the Committee may terminate your Award if it determines that you have
engaged in conduct that would permit the Company to terminate your employment
for cause. For purposes of the preceding sentence, the term “cause” has the
meaning assigned to such term in your employment agreement with the Company or
an Affiliate; provided, however, that in the absence of such an employment
agreement or if such employment agreement does not define the term “cause,” then
“cause” means a determination by the Company that you have (a) engaged in
conduct that is injurious (monetarily or otherwise) to the Company or any
Affiliate (including, without limitation, misuse of any of the Company’s funds
or other property), (b) been convicted of, or pleaded no contest to, or received
adjudicated probation or deferred adjudication in connection with any felony or
any other crime involving fraud, dishonesty or moral turpitude, (c) breached any
material provision of the Plan, this Agreement or any other written agreement or
corporate policy or code of conduct established by the Company or its
Affiliates, (d) engaged in gross negligence or willful misconduct in the
performance of your duties, or (e) refused without proper legal reason to
perform your duties.

7. Nontransferability of Awards. The Performance Units granted hereunder may not
be sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of, other than by will or by the laws of descent and
distribution. Following your death, any shares distributable (or cash payable)
in respect of Performance Units will be delivered or paid, at the time specified
in Section 3 hereof or, if applicable, Section 5 hereof, to your beneficiary in
accordance with, and subject to, the terms and conditions hereof and of the
Plan.

8. Beneficiary Designation. You may from time to time name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom shall be
delivered or paid under this Agreement following your death any shares that are
distributable or cash payable hereunder in respect of your Performance Units at
the time specified in Section 3 hereof or, if applicable, Section 5 hereof. Each
designation will revoke all prior designations, shall be in a form prescribed by
the Committee, and will be effective only when filed in writing with the
Committee during your lifetime. In the absence of any such effective
designation, shares issuable and cash payable in connection with your death
shall be paid to your surviving spouse, if any, or otherwise to your estate.

9. Adjustments in Respect of Performance Units. In the event of any common stock
dividend or common stock split, recapitalization (including, but not limited to,
the payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to stockholders, exchange of shares, or other
similar corporate change with regard to the Company or any Peer Company (other
than the payment of cash dividends), appropriate adjustments shall be made by
the Committee to the Initial Value of the corresponding common stock, and, if
any such event occurs with respect to the Company, in the aggregate number of
Performance Units subject to this Agreement. The Committee’s determination with
respect to any such adjustment shall be conclusive.

 

7



--------------------------------------------------------------------------------

10. Effect of Settlement. Upon conversion into shares of Common Stock (or
Successor Corporation common stock) pursuant to Section 3 or Section 5 hereof, a
cash settlement of your rights, at the election of the Committee at its sole
discretion pursuant to Section 5(d) hereof, or a combination of the issuance of
Common Stock and the payment of cash in accordance with any applicable
provisions of this Agreement, all of your Performance Units subject to the Award
shall be cancelled and terminated. If and to the extent that you are still
employed at the end of the Performance Period, and none of your Performance
Units shall have become earned in accordance with the terms of this Agreement,
all such Performance Units subject to the Award shall be cancelled and
terminated.

11. Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

12. Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.

13. Information Confidential. As partial consideration for the granting of the
Award hereunder, you hereby agree with the Company that you will keep
confidential all information and knowledge, except that which has been disclosed
in any public filings required by law, that you have relating to the terms and
conditions of this Agreement; provided, however, that such information may be
disclosed as required by law and may be given in confidence to your spouse, tax
and financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan.

14. Payment of Taxes. The Company may from time to time require you to pay to
the Company (or an Affiliate if you are an employee of an Affiliate) the amount
that the Company deems necessary to satisfy the Company’s or its Affiliate’s
current or future obligation to withhold federal, state or local income or other
taxes that you incur as a result of the Award. With respect to any required tax
withholding, unless another arrangement is permitted by the Company in its
discretion, the Company shall withhold from the shares of Common Stock to be
issued to you the number of shares necessary to satisfy the Company’s obligation
to withhold taxes, that determination to be based on the shares’ Fair Market
Value at the time as of which such determination is made. In the event the
Company subsequently determines that the aggregate Fair Market Value of any
shares of Common Stock withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then you shall pay to
the Company, immediately upon the Company’s request, the amount of that
deficiency.

 

8



--------------------------------------------------------------------------------

15. Right of the Company and Affiliates to Terminate Your Employment. Nothing
contained in this Agreement shall confer upon you the right to continue in the
employ of the Company or any Affiliate, or interfere in any way with the rights
of the Company or any Affiliate to terminate your employment at any time for any
or no reason; provided, however, that any such termination shall be subject to
the terms and conditions of any employment agreement between you and the Company
or any Affiliate.

16. No Liability for Good Faith Determinations. Neither the Company nor the
members of the Board and the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Performance Units granted hereunder.

17. No Guarantee of Interests. The Board, the Committee and the Company do not
guarantee the Common Stock of the Company from loss or depreciation.

18. Company Records. Records of the Company or its Affiliates regarding your
period of employment, termination of employment and the reason therefor, leaves
of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.

19. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

20. Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered, or, whether actually received
or not, on the third business day after it is deposited in the United States
mail, certified or registered, postage prepaid, addressed to the person who is
to receive it at the address which such person has theretofore specified by
written notice delivered in accordance herewith. The Company or you may change,
at any time and from time to time, by written notice to the other, the address
which it or you had previously specified for receiving notices.

The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:

Company:

Concho Resources Inc.

Attn: Corporate Secretary

One Concho Center

600 W. Illinois Avenue

Midland, Texas 79701

Holder: At your current address as shown in the Company’s records.

 

9



--------------------------------------------------------------------------------

21. Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

22. Successor. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

23. Headings. The titles and headings of Sections and paragraphs are included
for convenience of reference only and are not to be considered in construction
of the provisions hereof.

24. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of Texas
except to the extent Texas law is preempted by federal law. The obligation of
the Company to sell and deliver Common Stock hereunder is subject to applicable
laws and to the approval of any governmental or regulatory authority (including
any applicable stock exchange) required in connection with the authorization,
issuance, sale, or delivery of such Common Stock.

25. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

26. Amendment. This Agreement may be amended at any time unilaterally by the
Company provided that such amendment is consistent with all applicable laws and
does not reduce any rights or benefits you have accrued pursuant to this
Agreement. This Agreement may also be amended at any time unilaterally by the
Company to the extent the Company believes in good faith that such amendment is
necessary or advisable to bring this Agreement into compliance with any
applicable laws, including Section 409A of the Code.

27. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

28. Agreement Respecting Securities Act. You represent and agree that you will
not sell the Common Stock that may be issued to you pursuant to your Performance
Units except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration under the
Securities Act (including Rule 144).

29. No Stockholder Rights. The Performance Units granted pursuant to this
Agreement do not and shall not entitle you to any rights as a stockholder of
Common Stock until such time as you receive shares of Common Stock pursuant to
this Agreement. Your rights with respect to the Performance Units shall remain
forfeitable at all times prior to the date on which rights become earned in
accordance with this Agreement.

[Signatures on the following page.]

 

10



--------------------------------------------------------------------------------

If you accept this Performance Unit Award Agreement and agree to its terms and
conditions, please so confirm by signing and returning the duplicate of this
Agreement enclosed for that purpose.

 

Very Truly Yours,

CONCHO RESOURCES INC.

By:

   

Name: 

   

Title:

   

Date:

   

 

ACKNOWLEDGED AND AGREED:

By:

   

Name: 

   

 

11



--------------------------------------------------------------------------------

Appendix A

Determination of Earned Performance Units

A. Relative Total Shareholder Return

Peer Companies:

[Names of companies to be added.]

Determination of Percentage Attributable to Relative Total Shareholder Return:

The percentage attributable to the achievement of Relative Total Shareholder
Return shall be determined in accordance with the following table based on the
Company’s relative ranking in respect of the Performance Period with regard to
Total Shareholder Return as compared to Total Shareholder Return of the Peer
Companies (straight line interpolation will be used between levels):

 

Company’s Relative Ranking

   Applicable Percentage  

90th Percentile or Above

     200 % 

70th Percentile

     150 % 

50th Percentile

     100 % 

25th Percentile

     50 % 

Below the 25th Percentile

     0 % 

B. Absolute Total Shareholder Return

The percentage attributable to the achievement of Absolute Total Shareholder
Return shall be determined in accordance with the following table based on the
Company’s annualized Total Shareholder Return for the Performance Period:

 

Company’s annualized Total Shareholder

Return for the Performance Period

   Applicable Percentage  

Less than 0%

     50 % 

0% to 15%

     100 % 

Greater than 15%

     150 % 

 

12